Pierce, J.
This is a proceeding for compensation under G. L. c. 152, by the widow of Eminio Cinmino, to recover compensation for his death while employed by the Revere Rubber Company at its factory in Chelsea. At the hearing before the board member, and again on review before the Industrial Accident Board, it appeared in undisputed evidence that on July 7, 1923, Cinmino, while standing near a bench waiting for stock to carry to an employee, made an outcry, threw up his hands, “reeled around,” and for some physical reason not connected with his employment fell, striking his face on the concrete floor. It was ascertained at the hospital where he was taken that his skull was fractured *159by the fall upon the floor. He lingered “restless and irrational” until his death on July 14,1923, approximately one week after the accident. The only question is whether the injury which resulted from the described impact of the head with the concrete floor was a risk and hazard of the employment; or, otherwise expressed, was there a causal connection between the conditions under which the work was to be per-. formed and the injury which resulted. McNicol's Case, 215 Mass. 497.
We think there is no measurable distinction between the hazard of an employment where the floors are made of concrete and an employment where the floors are of hard wood, of soft wood, or of dirt, because of the fact that one material is of greater or less resiliency than another. To hold that a concrete floor in a place of employment is a danger which affects the risks which an employee encounters and is a hazard which arises out of an employment, would require a further holding, when the occasion arose, that any flooring of any material is a hazard of employment against which the statute gives compensation whenever there is a causal relation between the hazard and the injury. The causal relation in such a case is too remote and speculative for practical application. There is no substantial resemblance between the case at bar and where a man seized with an epilepic fit fell into the hold of a vessel, Wicks v. Dowell & Co. Ltd. |1905] 2 K. B. 225; where a man from physical weakness fell into a machine, Dow’s Case, 231 Mass. 348; where a woman caught her heel and fell upon a step, Hallett’s Case, 232 Mass. 49.
It results that the decree of the Superior Court must be reversed and a decree be entered for the insurer.

So ordered.